Citation Nr: 1501921	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-20 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected posttraumatic stress disorder (PTSD) with depression and cognitive disorder, currently evaluated as 30 percent disabling prior to May 6, 2014, and as 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1968.

The Veteran's appeal as to the issue listed above arose from a March 2007 rating
decision of the Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas, which granted service connection for PTSD, evaluated as 30
percent disabling.  The Veteran appealed the issue of entitlement to an initial
evaluation in excess of 30 percent.  In March 2014, the Board remanded the claim for additional development.  

In August 2014, the Veteran's claim was granted, to the extent that a 50 percent rating was assigned, with an effective date of May 6, 2014.  Since this increase did not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In October 2014, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU).  Thus, the issue of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In April of 2012, the Veteran was afforded a videoconference hearing at the RO
before the undersigned Acting Veterans Law Judge who is rendering the
determination in this claim and was designated by the Chairman of the Board to
conduct that Board hearing pursuant to 38 USCA § 7102(b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Prior  to May 6, 2014, the Veteran's service-connected PTSD with depression and cognitive disorder is shown to have been productive of symptoms that included depression, irritability, some sleep difficulties, and passive suicidal thoughts (without plan or intent), but not occupational and social impairment with reduced reliability and productivity; deficiencies in most areas and total social and occupational impairment were not shown.

2.  As of May 6, 2014, the Veteran's service-connected PTSD with depression and cognitive disorder is shown to have been productive of depression, anxiety, irritability, sleep difficulties, hypervigilance, and passive suicidal thoughts (without plan or intent), but not occupational and social impairment, with deficiencies in most areas; total social and occupational impairment were not shown.


CONCLUSIONS OF LAW

1.  Prior to May 6, 2014, the criteria for an initial evaluation in excess of 30 percent for service-connected PTSD with depression and cognitive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2014). 

2.  As of May 6, 2014, the criteria for an evaluation in excess of 50 percent for service-connected PTSD with depression and cognitive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation - PTSD

The Veteran is seeking an initial increased evaluation for his service-connected PTSD with depression and cognitive disorder.  During his hearing, held in April 2012, he testified that he believed that his symptoms were worse than they were portrayed in his treatment reports.  He testified to the following: he did not "open up" to people.  He slept only three to four hours per night, with a loaded gun, and has hit his wife in his sleep.  He has nightmares and flashbacks.  He is "homicidal," and "suicidal."  He sometimes did not eat for days.  He has no friends.  He cannot work due to his psychiatric symptoms.  

The Board notes that during his April 2012 hearing, the Veteran indicated that he may be satisfied with an increase in his evaluation for PTSD to 50 percent.  In August 2014, a 50 percent rating for PTSD was assigned.  In November 2014, the Veteran was sent a duty-to-assist letter in which he was requested to state, within 30 days, whether or not he desired to withdraw his claim.  However, there is no record of a response.  Accordingly, the Board has proceeded with the adjudication of the claim.  

In March 2007, the RO granted service connection for PTSD, evaluated as 30 percent disabling, with an effective date of September 19, 2006.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 30 percent.  In August 2014, the Veteran's claim was granted, to the extent that a 50 percent rating was assigned, with an effective date of May 6, 2014.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

Under DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  GAF scores of 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, with no more than slight impairment in social, occupational or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

With regard to the history of the disability in issue, the Veteran had service in an infantry unit in the Republic of Vietnam.  He was not treated for psychiatric symptoms during service.  38 C.F.R. § 4.1 (2014).

A. Prior to May 6, 2014

Overall, VA progress notes show ongoing treatment for psychiatric symptoms.  In December 2007, the Veteran was started on Sertraline.  The Veteran reported that he had been retired since 1999, after 31 years at his job.  He complained of depression, and some suicidal and homicidal ideation at times.  He stated that he was having problems with his nerves, dreams, and depression.  He reported that he had gone to a young family physician who tried him on Xanax, which he did not like.  He also had him on Ambien to help him sleep, but he did not want to take it.  In January 2008, he stated that he no longer had homicidal thoughts, and that his suicidal thoughts had decreased.  There were no gross cognitive deficits.  See also May 2008 report; reports, dated in November 2008, and July and September of 2010 (noting a steady gait, with no retardation, agitation or abnormal movements).  In May 2009, he reported "sleeping well."  In January 2010, he reported "sleeping well," and having a good appetite.  In July 2010, he reported decreased sleep with nightmares about 10 to 12 times a week, having increased anger, and decreased appetite.  In an October 2010 VA brain and spinal cord examination report, he was noted to have mild cognitive impairment, speech impairment, and sleep disturbance.  A March 2011 VA progress note indicates that he had mild cognitive impairment, with no subjective complaints.  An October 2012 report shows that the Veteran was noted to be responding to medication therapy, and to be compliant with his medication regimen.  He reported sleeping "okay," and that his decreased sleep was not all due to his PTSD symptoms and that his medical problems were also involved.  He reported he is able to nap the next day when he does have sleeping problems.  He reported a decreased appetite because he had been sick.  

The VA progress notes show that the Veteran was repeatedly noted not to have paranoia, homicidal or suicidal ideation, hallucinations or delusions.  He stated that he did not have any complaints with regard to his memory.  On examination, the findings tend to show the following: the Veteran was alert and oriented times three (i.e., to person, place, and time).  He was cooperative and reasonably groomed, or "appropriately dressed and groomed."  Speech was normal, had a normal rate and rhythm, or was "clear, logical, goal-directed, and future-oriented."  The Veteran had a neat and clean appearance.  There were no auditory or visual hallucinations.  Thought process and associations were normal and coherent.  There was no unusual thought content.  There was no suicidal or violent ideation.  Insight was fair to good, or it was noted that he verbalized an understanding of his problems.  Judgment was good and memory was intact.  There was no evidence of psychotic symptoms.  His GAF scores were 55 (December 2007), 65 (September and November of 2008), and 75 (May 2009, and July and September of 2010).  

A QTC PTSD examination report, dated in February 2007, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran was noted to have driven to the examination.  He complained that he only slept on his back with his body facing the door, and that he slept with a loaded gun.  He also complained of hypervigilance and suspicious.  He reported that he was married, and that he has been retired since 1999, but that he worked two days a week in a hardware store.  He denied a history of counseling or psychiatric hospitalization, or emergency room visits.  He had been given Xanax, which had not helped his symptoms.  He has one brother, with whom he is close.  He has been married 43 years, and is close with his son and daughter.  He often worked in his workshop, and was active in church.  He did some yardwork, although some smells bothered him.  He is a chaplain for a veterans service organization and he is vice president of a local water board.  On examination, he was obviously depressed, which was "near-continuous, but does not affect his ability to function independently."  However, he had unprovoked irritability and lots of violent thoughts, although he has never had a violent act.  He was alert and oriented to time, place, person, and the purpose of the visit.  Appearance and hygiene were appropriate.  Communication and speech were normal.  He had occasional panic attacks that lasted for a few minutes to an hour.  He was suspicious by nature and slept with a pistol.  He did not have delusions.  He had occasional hallucinations, with no evidence of this during the interview.  He had obsessional rituals (checking on doors and locks) but they were not severe enough to interfere with routine activities.  Thought processes were goal-directed.  Memory was normal.  He had passive thoughts of death and homicidal ideation, but he was not in imminent risk.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 60.  The examiner stated that the Veteran had occasional interference in performing activities of daily living because of his depression and recurrent memories, and that his symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  He had depressed mood, anxiousness, suspiciousness, panic attacks, and chronic sleep impairment.  He has no difficulty understanding simple or complex commands.  He does not pose any persistent threat of injury to self or to others.  

A VA PTSD examination report, dated in July 2010, shows that the examiner indicated that the Veteran's records had been reviewed.  The report shows the following: the Veteran lived with his wife, and he has two children; all relationships are good.  He reported that he did not befriend people, although he did a lot of things to help people, he did not become attached.  On a typical day, he tended to his property and his garden.  He was building a greenhouse.  He was retired, but he worked two days a week in a hardware store.  He was active in his church.  He belonged to a post of a veterans service organization, but was about to shut it down.  He was able to drive, and he independently manages his hygiene, household chores, and medication.  He reported having a poor response to treatment.  The Veteran complained of passive suicidal thoughts, but stated that his faith kept him from acting on those thoughts.  He denied a history of homicidal ideation, plan, or intent.  He complained of daily depression, and losing interest in activities, and a poor appetite when smells reminded him of Vietnam.  He said that he only slept about four hours a night, and that he had low energy.  He got disoriented at times, but concentration was good "for the most part."  He had passive suicidal thoughts without plan or intention.  The examiner noted that he had re-experiencing, avoidance and numbing, and increased arousal, and intrusive thoughts when triggered.  He had two to three nightmares per week.  He sometimes has flashbacks.  The Veteran avoided crowds, and had lost interest in activities such as fishing and hunting.  He had sleep difficulties due to frequent nightmares.  He was irritable and had difficulty concentrating when there were intrusive thoughts.  He was always on guard and carried a gun with him.  The Veteran startled easily and there were no symptoms of generalized anxiety, panic, mania, psychosis, or obsessive-compulsive behaviors.  

On examination, the Veteran was appropriately groomed and dressed.  Thought processes were logical and goal-directed.  Speech was unremarkable and there was no evidence of delusions or hallucinations.  Mood was dysphoric and the Veteran denied homicidal ideation, plan, and intent.  Passive suicidal ideation was reported, but plan and intent were denied.  The Veteran was oriented to person, place, date, and situation.  Immediate retention was good.  He could complete serial 3s and 7s.  After three minutes, he was able to recall three out of three words.  Judgment and insight were adequate.  The Axis I diagnoses were PTSD, and major depressive disorder.  The Axis V diagnosis was a GAF score of 55.  The examiner characterized the Veteran's symptoms as moderate, stated that the Veteran's "last GAF" score of 75 appeared to be high given his symptoms, and that he may be having increased difficulties coping with his symptoms.  The examiner stated that the Veteran generally functioned satisfactorily with regard to routine behavior, self-care, and social interactions, but that he had a lack of interest in close interpersonal relationships.  The Veteran retained the ability to interact appropriately with coworkers and supervisors, adapt to routine work environments, and understand and follow simple instructions.  He struggled with symptoms that included chronic sleep impairment, chronic subjective distress, irritability, guardedness, passive suicidal ideation, frequent and disturbing nightmares, and a reduction in recreational pursuits.  

The Board finds that prior to May 6, 2014, an initial evaluation in excess of 30 percent is not warranted.  The Veteran's symptoms are not sufficiently severe to have resulted in occupational and social impairment with reduced reliability and productivity.  The totality of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than an initial 30 percent evaluation. 
The records from this period show that the Veteran has been married, with good relationships with his family.  Although he generally prefers to be alone, he has been active in his church, and a veterans service organization.  During the particular time period in issue, he was consistently found to be alert and oriented, with appropriate grooming, and normal speech.  There were no visual hallucinations, and no evidence of psychotic symptoms; there was some evidence of audio hallucinations.  Thought process and thought content were not found to be impaired.  Insight and judgment were no less than fair.  Memory was found to be intact and there was no evidence of any paranoia, panic, mania, or obsessional rituals that interfere with his functioning.  While he endorsed chronic passive homicidal and suicidal ideation at times, he never reported any type of plan or intent.  The February 2007 QTC examination report states that the Veteran's symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  This most closely corresponds to no more than a 30 percent evaluation.  See General Rating Formula.  Similarly, the July 2010 VA examination report shows that the examiner stated that the Veteran "generally functioned satisfactorily with regard to routine behavior, self-care, and social interactions," and this most closely corresponds to no more than a 30 percent evaluation.  Id.  Overall, the Veteran's GAF scores ranged between 55 and 75, which is indicative of slight to moderate symptomatology.  In this regard, the Board has considered the July 2010 VA examiner's conclusion that the Veteran's "last GAF" score of 75 (i.e., in July 2010) was too high, however, the examiner did not discuss the GAF score of 75 that was assigned in May 2009, and the Veteran was assigned another GAF score of 75 two months later, in September of 2010.  Both examination reports reflect that the Veteran reported that he was working two days a week in a hardware store.  In summary, prior to May 6, 2014, there is insufficient evidence of such symptoms as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired abstract thinking, nor are the other PTSD symptoms shown to have resulted in the required level of impairment.  Vazquez-Claudio.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of 30 percent under DC 9411 prior to May 6, 2014.  See 38 C.F.R. § 4.7.




B.  As of May 6, 2014

A VA PTSD examination report, dated in May 2014, shows that the examination was performed on May 6, 2014.  The examiner indicated that the Veteran's claim file had been reviewed.  The report shows the following: the Veteran was indicated to have been married for almost 50 years, and to have a good relationship with his wife.  He had two children and a "great" relationship with them.  He has acquaintances, but not friendships.  He gardened in his free time.  He was active in his church.  He was noted to be taking Mirtazapine, Prazozin, Tramadol, and Trazodone.  He complained of symptoms that included depression and anxiety, and intrusive thoughts of Vietnam triggered by situations, sounds, smells, and images on television.  He reported being startled easily.  He tried to read the Bible and stay busy.  He did not like to socialize with non-family members.  He had nightmares that varied in frequency, up to four times per week.  The Veteran sometime fell asleep easily, but sometimes sleep was difficult due to physical and/or neurological symptoms.  When triggered, he sometimes lost his appetite for days.  He was irritable and often isolated to manage his symptoms.  He was hypervigilant and has an exaggerated startle response.  He enjoyed going to church, gardening and woodworking.  He denied feeling hopeless or worthless, but stated he had lost interest in activities over the past couple of months.  He reported passive suicidal thoughts.  He spent time involved in disaster preparedness activities, however, he denied worrying excessively.  There were no symptoms of generalized anxiety, mania, psychoses, disordered eating, characterological disturbance, somatoform disorders, or cognitive disorders.  He groomed and maintained his hygiene independently.  He performed household chores, shops, and is able to drive himself.  He manages his medications and schedules his appointments.  He denied suicidal or homicidal ideation, plans, means, and/or intent.  He was not a risk for harm to himself or others at the time of the exam.

On examination, he was alert and oriented to person, place, time, and situation.  Mood was dysphoric.  Affect was congruent with mood and topics discussed, although he was occasionally incongruent.  Thoughts were logical, and goal-directed.  Speech was clear, relevant, and coherent.  Immediate recall was 3/3.  Attention and concentration were variable.  He was unable to perform serial 3s and 7s, or spell a 5-letter word both forward and backwards.  Judgment, reasoning, analytical skills, and insight were good.  The Axis I diagnoses were PTSD, and recurrent major depressive disorder.  The Axis V diagnosis was a GAF score of 51.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  The examiner characterized the Veteran's symptoms as chronic and moderate.  The examiner noted that the Veteran had significant psychological distress which negatively impacted his overall quality of life, but that he displayed generally appropriate behavior with adequate self-care, conversation, and routine behavior.  The Veteran needed to stay busy to avoid thoughts of traumatic events.  He had no significant friendships, and he participated in solitary activities like gardening.  Occupationally, he has the ability to interact with others, such as coworkers and supervisors, is able to understand and follow simple instructions, and he may work best in fairly consistent or routine work.  He was experiencing greater subjective distress over time, due to changes in coping abilities as he ages and has fewer distractions.  

The Board finds that as of May 6, 2014, a rating in excess of 50 percent is not warranted.  The Veteran's symptoms of PTSD are not shown to be sufficiently severe to have resulted in occupational and social impairment with deficiencies in most areas.  The symptoms of his PTSD more closely resemble the criteria for not more than a 50 percent rating.  The VA examination report shows that the Veteran was noted to have been married for almost 50 years, and to have a good relationship with his spouse.  He had two children and a "great" relationship with them.  He was active in his church.  On examination, he was alert and oriented to person, place, time and situation.  Thoughts were logical, and goal-directed.  Speech was clear, relevant, and coherent.  Immediate recall was 3/3.  Attention and concentration were variable.  He was unable to perform serial 3s and 7s, or spell a 5-letter word both forward and backwards.  Judgment, reasoning, analytical skills, and insight were good.  There were no symptoms of generalized anxiety, mania, psychoses, disordered eating, characterological disturbance, somatoform disorders, or cognitive disorders.  He groomed and maintained his hygiene independently.  He denied suicidal or homicidal ideation, plans, means, and/or intent.  Occupationally, he has the ability to interact with others, such as coworkers and supervisors, and he is able to understand and follow simple instructions.  The GAF score was 51, which indicates no more than moderate symptoms.  In summary, there is insufficient evidence of such symptoms as suicidal ideations, obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, nor are there other psychiatric symptoms shown to have resulted in the required degree of impairment.  The VA examiner also specifically indicated that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  The Board finds that this most closely corresponds to no more than a 50 percent evaluation.  See General Rating Formula.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an evaluation in excess of 50 percent under DC 9411.  See 38 C.F.R. § 4.7; Vazquez-Claudio.

C.  Conclusion

Consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected PTSD, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology as this and the Veteran's additional service-connected disorders.  Thun, 22 Vet. App. at 115.  The Veteran has also never asserted that any or all of his additional service-connected disorders require extraschedular consideration.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The evidence shows that the Veteran stopped working in 1999 due to retirement, and in his May 2014 VA examination he reported working full-time for another five years, followed by working two days a week as of at least July 2010.  See July 2010 VA examination report.  The Veteran's symptomatology has been discussed.  There is no evidence of relevant hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the most probative evidence of record, and therefore they are accorded greater weight than the Veteran's conclusions regarding increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered the determination in Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted. 

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

This appeal involves a claim for an initial increased evaluation for PTSD. Where, as here, service connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records.  The Veteran has been afforded three psychiatric examinations during the time period on appeal.  

In March 2014, the Board remanded this claim.  The Board directed that the Veteran be asked to identify all VA and private health care providers who have treated him for any relevant symptoms.  That same month, a duty-to-assist letter was sent to the Veteran that was in compliance with the Board's remand.  No non-VA treatment was identified.  The Board further directed that the Veteran be scheduled for a VA examination of his service-connected PTSD, and in May 2014, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In April 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2012 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the severity of the disability in issue, and the source of his treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Prior to May 6, 2014, an initial evaluation in excess of 30 percent for PTSD with depression and cognitive disorder is denied.

As of May 6, 2014, an evaluation in excess of 50 percent for PTSD with depression and cognitive disorder is denied.


REMAND

Service connection is currently in effect for PTSD with depression and cognitive disorder, Parkinson's disease with tremor of the right upper extremity, tinnitus, "speech changes, chewing and swallowing," "muscle rigidity and stiffness, right lower extremity," bilateral hearing loss, and erectile dysfunction.  

An opinion has not yet been obtained as to whether the Veteran's service-connected disabilities render him unemployable.  On remand, such an opinion should be obtained.  See Friscia v. Brown, 7 Vet. App. 294 (1995);

In this regard, in a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

It is therefore currently VBA's policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted)

Accordingly, on remand, an opinion from an appropriate clinician(s) should be obtained as to whether the effects of the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

The Board is aware of the Federal Circuit's recent holding that in a TDIU case "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib.  However, following Geib, the Court clarified that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2014). 


Accordingly, the case is REMANDED for the following actions:
 
1.  Send the Veteran a VCAA notice letter on the issue of entitlement to a TDIU.
 
2.  After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for all necessary examination(s) and request the examiner(s) to comment on the functional impairment caused solely by the service-connected disabilities, given his level of education, prior work experience and training, but not any impact on account of his age or disabilities that are not service-connected, supporting such opinion(s) with reference to manifested symptomatology and limitations.

The examiner(s) must be notified that the Veteran's service-connected disabilities are as follows: PTSD with depression and cognitive disorder, Parkinson's disease with tremor of the right upper extremity, tinnitus, "speech changes, chewing and swallowing," "muscle rigidity and stiffness, right lower extremity," bilateral hearing loss, and erectile dysfunction. 

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


